Citation Nr: 1640033	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a stress fracture of the left fibula.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1995 to November 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The RO granted the claim of service connection for residuals of a stress fracture of the left fibula in a June 2016 rating decision.


CONCLUSION OF LAW

The claim for service connection for residuals of a stress fracture of the left fibula has already been granted and is dismissed. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the September 2009 rating decision on appeal, the RO denied service connection for residuals of a stress fracture of the left fibula, and the Veteran disagreed with the determination. This claim was denied by the Board in an October 2014 decision. The Veteran then appealed that claim to the Court of Appeals for Veterans Claims (the Court). The Court remanded the claim in December 2015.This claim was subsequently granted in a rating decision of June 2016. The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's June 2016 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  


ORDER

The claim for service connection for residuals of a stress fracture of the left fibula is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


